DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4, 6-7, 9-11 and 13, the prior art fails to teach the pull rod device includes a pull rod and a first connection portion disposed on the pull rod; the pull rod extends into the source storage tank and drives the first connection portion to move in the source storage tank, the radiotherapy equipment includes a fixed support, a treatment head and a radioactive source component, the source storage tank is disposed on the fixed support, and then attached tightly to the radiotherapy equipment and the radioactive source component includes a radioactive source, a source carrier body and a second connection portion; a connecting mode of the first connection portion and the second connection portion is threaded connection; the source carrier body is formed of lead, tungsten or a tungsten alloy as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884